Appeal by nonparty Godfrey G. Brown, the attorney for the defendant, by permission, from an order of the Supreme Court, Nassau County (Carter, J.), dated October 6, 2003, which directed him to pay a sanction in the sum of $1,500 to the Lawyers’ Fund for Client Protection for his failure to appear at a scheduled trial date.
Ordered that the order is affirmed.
*801Contrary to the appellant’s contention, the Supreme Court did not adjudicate him to be in criminal contempt. Rather, the Supreme Court imposed a monetary sanction against the appellant for his failure to appear for trial (see 22 NYCRR 130-2.1 [a]). The amount of the sanction imposed was appropriate under the circumstances of this case (see 22 NYCRR 130-2.1 [b]; 130-2.2). H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.